UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2011 AMERICAN FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 1-13653 31-1544320 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One East Fourth Street, Cincinnati, OH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(513) 579-2121 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders American Financial Group, Inc. convened its annual meeting of shareholders on May 11, 2011.The voting results on the proposals considered at the annual meeting are set forth below: 1.Elect ten directors. For Withheld Broker Non-Votes Carl H. Lindner Carl H. Lindner III S. Craig Lindner Kenneth C. Ambrecht Theodore H. Emmerich James E. Evans Terry S. Jacobs Gregory G. Joseph William W. Verity John I. Von Lehman 2.Ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for fiscal year 2011. For Against Abstain 3.Approve the Co-CEO Equity Bonus Plan. For Against Abstain Broker Non-Votes 4.Approve the Annual Senior Executive Bonus Plan. For Against Abstain Broker Non-Votes 5.Approve, on an advisory basis, executive compensation. For Against Abstain Broker Non-Votes 6.Advisory vote on frequency of advisory vote on executive compensation. 1 Year 2 Years 3 Years Abstain Broker Non-Votes In light of the voting results with respect to the frequency of shareholder votes on executive compensation, the Company’s Board of Directors has determined that the Company will hold an annual advisory vote on the compensation of named executive officers. The Company is required to hold an advisory vote on frequency at minimum every six years. 7.Shareholder proposal to adopt a sexual orientation non-discrimination policy. For Against Abstain Broker Non-Votes 8.Shareholder proposal to adopt board diversity policy. For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMERICAN FINANCIAL GROUP, INC. Date: May 12, 2011 By: /s/Karl J. Grafe Karl J. Grafe Vice President
